                      UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                    :
THE CENTER FOR INVESTIGATIVE        :
REPORTING,                          :
                                    :
                   Plaintiff,       :
                                    :   CIVIL ACTION
           v.                       :
                                    :
                                    :
SOUTHEASTERN PENNSYLVANIA
                                    :
TRANSPORTATION AUTHORITY,               NO. 18-cv-01839-MMB
                                    :
                                    :
                   Defendant.       :




      PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW OF
        PLAINTIFF THE CENTER FOR INVESTIGATIVE REPORTING
                                              TABLE OF CONTENTS

I.    FINDINGS OF FACT..........................................................................................................1

      A.        SEPTA Advertising Opportunities ..........................................................................1

      B.        SEPTA’s Advertising Standards ..............................................................................2

      C.        SEPTA’S Response to AFDI Ad .............................................................................5

      D.        SEPTA’s Digital Displays .......................................................................................6

      E.        SEPTA’s Process for Reviewing Proposed Advertising .........................................9

      F.        SEPTA Has Accepted “Political” and “Public Debate” Advertising ....................13

      G.        SEPTA Has Permitted Banks to Advertise that They Do Not Discriminate
                in Lending ..............................................................................................................18

      H.        SEPTA’s Denial of CIR’s Proposed Advertisement .............................................20

II.   CONCLUSIONS OF LAW ...............................................................................................22

      A.        Forum Definitions and Applicable Standards ........................................................22

      B.        The Challenged Provisions Are “Not Capable of Reasoned Application”
                and Confer Unbridled Discretion to Censor Speech ..............................................26

                1.         The Challenged Provisions Have the Same Fatal Flaws as the
                           Provisions Struck Down in Mansky ..........................................................29

                2.         SEPTA’s Inconsistent Application of the Challenged Provisions
                           Underscores the Conclusion That They are Vague and Unworkable ........32

      C.        SEPTA’s Characterization of Non-SEPTA Government Advertisements as
                Irrelevant to the Court’s Analysis Because They are “Government
                Speech” Is Wrong ..................................................................................................33

      D.        The Challenged Provisions Are Not Viewpoint Neutral on Their Face or
                as SEPTA Applies Them .......................................................................................34

                1.         Accepting “Equal Housing Lender” Bank Ads While Rejecting
                           CIR’s Ad Is Viewpoint Discrimination .....................................................35

                2.         SEPTA’s Interpretation of subsection (a) as Permitting Ads
                           Promoting Government Programs and Policies but Prohibiting Ads
                           Seeking to Change Government Programs or Policies Is Viewpoint
                           Discrimination............................................................................................36



                                                               -i-
                 3.       A Ban on “Matters of Public Debate” Is Indistinguishable from a
                          Ban on Controversial Speech and Is Facially Viewpoint
                          Discriminatory ...........................................................................................37

        E.       The Challenged Provisions Are Not “Reasonable” in Light of the
                 Revenue-Generating Purpose of the Forum ...........................................................37

        F.       SEPTA’s Advertising Space Is a Designated Public Forum, and the
                 Challenged Provisions Do Not Satisfy Strict Scrutiny ..........................................43

                 1.       SEPTA’s Advertising Space Is Still a Designated Public Forum ..............43

                 2.       The Challenged Provisions Fail Strict Scrutiny .........................................44

Specific Responses to the Court’s Letter of October 3, 2018 ........................................ Appendix A




                                                            - ii -
I.     FINDINGS OF FACT 1

       A.       SEPTA Advertising Opportunities

       1.       To generate revenue, SEPTA decided to lease space for conventional print

advertising on the exterior and/or interior of many of the Authority’s over 2,500 vehicles

(including buses, trolleys, and trains) and in more than 200 stations and facilities. Benedetti

Dep. 15:21–16:6, 17:5–10; 18:6–10; Ex. 21; Trial Transcript (“Tr.”) 67:7–10; Tr. 67:18–25

(confirming that SEPTA does not have to lease ad space and does so “for revenue reasons”). 2

       2.       According to its own website, SEPTA provides “various ways for advertisers to

effectively communicate with the approximately 1 million commuters that ride SEPTA each

day.” Ex. 21.

       3.       SEPTA contracts with Intersection, (formerly Titan Outdoor LLC), an

independent, non-governmental entity, to sell advertising space on SEPTA vehicles and in

SEPTA stations on SEPTA’s behalf. Benedetti Dep. 20:13–20.

       4.       Generally, at any given time, some of SEPTA’s advertisement space is empty or

not leased. Kelly Dep. 15:20–16:1.




1
      Specific responses to questions posed in the Court’s letter of October 3, 2018 appear at
Appendix A, attached. CIR incorporates the stipulated facts contained in ECF No. 37 and
ECF No. 41.
2
       The transcript of the deposition of SEPTA’s Rule 30(b)(6) designee, Mr. Gino Benedetti
(“Benedetti Dep.”) appears at Ex. 111; the transcript of the deposition of SEPTA’s Rule 30(b)(6)
designee, Mr. Thomas Kelly (“Kelly Dep.”) appears at Ex. 112; and the transcript of the
deposition of CIR’s Rule 30(b)(6) designee, Ms. Victoria Baranetsky (“Baranetsky Dep.”)
appears at Ex. 115.
       B.      SEPTA’s Advertising Standards

       5.      SEPTA applies the same advertising standards (the “Advertising Standards”) to

all of its advertising spaces in and on all SEPTA vehicles and facilities. Tr. 65:19–23.

       6.      Any person or group may seek to advertise on SEPTA’s advertising spaces, and

SEPTA accepts both commercial and non-commercial advertisements. Benedetti Dep. 19:14–

20:9; Tr. 70:6–8.

       7.      The Advertising Standards, which are contained in the contract between SEPTA

and Intersection, currently list 22 categories of prohibited advertisements. Ex. 22,

§§ II.A.9(b)(iv)(a)–(v).

       8.      The standards at issue in this case provide:

               Prohibited Advertising Content. Advertising is prohibited on
               transit facilities, products and vehicles if it or its content falls into
               one or more of the following categories –

               (a)     Advertisements promoting or opposing a political party, or
               promoting or opposing the election of any candidate or group of
               candidates for federal, state, judicial or local government offices
               are prohibited. In addition, advertisements that are political in
               nature or contain political messages, including advertisements
               involving political or judicial figures and/or advertisements
               involving an issue that is political in nature in that it directly or
               indirectly implicates the action, inaction, prospective action or
               policies of a government entity.

               (b)     Advertisements expressing or advocating an opinion,
               position or viewpoint on matters of public debate about economic,
               political, religious, historical or social issues.

Ex. 22, at §§ II.A.9(b)(iv)(a)–(b). The second sentence of subparagraph (a) and subparagraph (b)

are collectively referred to as the “Challenged Provisions.”

       9.      SEPTA interprets the terms “political,” “political in nature,” “political message,”

and political “issues” as used in the Challenged Provisions as having the same meaning.

Benedetti Dep. 105:8–106:1. When asked to define these terms, SEPTA’s designee testified that


                                                   2
they mean “Of politics. It could mean—it does mean anything that deals with things that are

political in nature. . . . Anything that one party may support and another doesn’t. I don’t mean

any political party, but I mean individuals or groups.” Id. 100:22–101:5. At trial, Mr. Benedetti

testified that “political in nature” refers to something that “concerns or is about politics.”

Tr. 57:9–10. He also testified that something could “involve politics” and not violate the

Advertising Standards. Id. 60:13–15.

       10.     Subparagraph (a) specifies that the political prohibition “includes”—but is not

limited to—ads that “directly or indirectly implicate[] the action, inaction, prospective action, or

policies of a government entity.” Mr. Benedetti interprets this language as referring to ads that

ask for or advocate for a government entity to take some action or change its policy (or refrain

from taking some action or changing its policy). Benedetti Dep. 109:3–110:15; Tr. 85:6–19,

88:4–15.

       11.     The term “political” as used in subparagraph (a) has the same meaning as used in

subparagraph (b). Benedetti Dep. 122:3–6.

       12.     When asked for his view of what constitutes a “government policy,” SEPTA’s

designee responded, “it’s hard for me to answer that answer abstractly.” Id. 232:13–16.

       13.     When asked how an Intersection official was supposed to determine whether a

particular advertisement or topic is “political in nature,” SEPTA’s designee responded, “Based

upon the conversations I’ve had with him, Mr. Goldsmith has had with him, his lawyers have

had with him, his understanding of the industry, his understanding of what’s going on in the

world.” Id. 104:1–10. When asked if he could shed any light on where he gets his

understanding of the term “political,” SEPTA’s general counsel responded, “I’m 56 years old.

I’ve had some schooling. I’ve had some experience. Practiced law for a long time. Try to stay




                                                  3
up to date on things, talking to other people, you know, seeing what they think, getting their

opinions. Any number of those kinds of things.” Id. 117:20–118:4. He testified that other

SEPTA and Intersection employees would interpret the term “political” in light of their own

common sense, backgrounds, training, and discussions. Tr. 90:11–91:9.

        14.    SEPTA also could not provide any clarity about what qualifies as an “issue” or

when a topic rises to the level of being a “matter of public debate.” See Benedetti Dep. 119:24–

120:7 (testifying that something becomes a “matter of public debate” when “I think if there’s a—

if it’s something that’s sort of got society’s attention, it’s not necessarily something that’s

parochial, local or, you know, what sports team you want to root for necessarily, but something

that’s reached the level that’s being debated in the public.”); Benedetti Dep. 120:13–16

(testifying that he couldn’t determine whether an ad violated standard (b) if it didn’t have a

viewpoint and only concerned a “matter of public debate,” unless he saw the ad); Tr. 91:23–

92:21. SEPTA also conceded that every ad has a “viewpoint.” Benedetti Dep. 126:19–23.

       15.     Although at trial Mr. Benedetti described the process of deciding whether

something constitutes a “matter of public debate” as “mechanical,” Tr. 57:19–22, neither his

deposition testimony nor his trial testimony sheds any light on what that “mechanical” process

consists of.

        16.    The Advertising Standards do not have any separate rules that define or apply to

“public service ads” or “PSAs.” If SEPTA receives a proposal for a PSA, it reviews that

advertisement against the same advertising standards as all other advertisements. Id. 64:21–24.

        17.    If any aspect of a proposed advertisement violates the Advertising Standards,

SEPTA’s policy is to reject the advertisement. Id. 58:7–10.




                                                   4
        C.      SEPTA’S Response to AFDI Ad

        18.     SEPTA adopted the Advertising Standards in May 2015, following this Court’s

decision in AFDI v. SEPTA, 92 F. Supp. 3d 314 (E.D. Pa., 2015), which declared that SEPTA’s

advertising spaces were a designated public forum and ordered SEPTA to allow AFDI’s anti-

Islamic advertisement to run on SEPTA’s buses, id. at 327, 329.

        19.     The AFDI advertisement is the only advertisement SEPTA was able to identify as

having been vandalized due to the advertisement’s content, although SEPTA’s vehicles are often

vandalized with graffiti, such as moustaches on the figures featured in advertisement artwork.

Benedetti Dep. 160:6–8, 161:13–14; Tr. 96:13–97:6.

        20.     In the 2015 amendment, SEPTA added prefatory language that stated that the

express purpose of the Advertising Standards was “to accept such forms of advertising as will

enhance the generation of revenues . . . without adversely affecting the patronage of passengers.”

Ex. 22 (section entitled “Non-Public Forum Status”). The amendment further stated that

“SEPTA will retain strict control over the nature of the advertisements accepted for posting on or

in its transit facilities, products, and vehicles and will maintain its advertising space strictly as a

non-public forum.” Id. In addition, the amendment added new categories of prohibited content,

including the Challenged Provisions.

        21.     SEPTA hoped that adding the new restrictions and prefatory language would turn

its advertising spaces into a nonpublic forum, subject to lesser judicial scrutiny, and that it could

thereby avoid having to run controversial advertisements like AFDI’s that might prompt a

negative response from riders, employees, or the media. Benedetti Dep. 54:12–55:9, 58:2–59:2;

Tr. 45:6–15, 46:23–47:17, 68:1–3, 69:12–17; see also Benedetti Dep. 54:12–18 (when asked

whether SEPTA analyzed the impact of the proposed 2015 Advertising Standards on riders’

experience, responding, “I mean, we were adopting the standards to improve our riders’


                                                   5
experience.”); Tr. 68:24–69:3 (“we want [ads] to fit within the standards and it’s our belief that

that will keep our riders safe, happy and not detract from our core mission of moving them

around safely”); id. 69:8–11 (Advertising Standards represent an attempt to balance SEPTA’s

“revenue-generating goals for the ad space against the customer experience”).

       22.     SEPTA never analyzed whether amending the Advertising Standards would or did

affect SEPTA’s revenue or ridership. Benedetti Dep. 54:5–11; Kelly Dep. 8:2–9:3. At trial,

Mr. Benedetti declined to say that he had any expectation that the Advertising Standards would

have a positive impact on SEPTA’s revenues. See Tr. 52:8–12 (“Q: By improving the passenger

experience, did you have an expectation in passing these standards, whether that would have a

positive impact on passenger revenues? A: Well, we passed it because we thought it would have

a positive impact on our passengers.”).

       D.      SEPTA’s Digital Displays

       23.     In addition to print advertising, the available advertising spaces on many SEPTA

vehicles also include digital displays. In SEPTA’s newest line of buses, which are progressively

replacing SEPTA’s older vehicles, these displays are called “infotainment” systems. The digital

displays show a rotating selection of paid advertisements accepted by SEPTA interspersed with

transit route information. Ex. 27; Benedetti Dep. 18:24–19:4 (digital advertising currently

available on trains and “a lot of” SEPTA buses); id. 24:20–25:24, 34:18–35:4; Tr. 73:18–76:11.

       24.     From the time of CIR’s first communication with SEPTA about possible

advertising through at least the date of trial in this case, these digital displays also contained

news headlines from the Associated Press and Reuters, interspersed with the digital ads and

system information. Id. 30:9–31:5 (screens show advertisements and news from Reuters and

Associated Press and other information); id. 34:18–35:4 (digital displays have a 90- or 180-




                                                   6
second loop that contains news headlines from Associated Press or Reuters, advertisements, and

SEPTA system information); ECF No. 41 ¶ 14.

       25.     The news headlines shown to passengers on these digital displays could include

anything that appears on the front page of a newspaper, including news about current events and

political figures. Benedetti Dep. 31:23–33:22. For example, SEPTA confirmed that the

headlines “U.S. Navy now allowing ponytails and other hairstyles for women, reversing policy

that long forbade them to let their hair down” and “First Lady [Melania Trump] mingles with

spouses of U.S. allies during two-day NATO summit in Brussels,” both of which appeared on a

digital display aboard a SEPTA vehicle, were representative of the type of news headlines that

would appear on the digital displays. Id. 36:10–38:17; see Ex. 28.

       26.     The website of Screenfeed, the company that supplied SEPTA buses with news

feed content through a contract with Intersection, touts customers’ ability to pre-approve the

specific pieces of content that appear in its news feeds (or any other package of curated content)

or to delete specific items after they appear in response to complaints. Exs. 110, 114.

       27.     SEPTA did not review the content of the newsfeeds before the content was run in

SEPTA’s digital displays and has never exercised the option to refuse to run or take down any

particular news items. See Tr. 79:15–18, 80:5–11; Ex. 110.

       28.     Prior to this litigation, SEPTA never attempted to impose any restrictions or limits

on the news content that might be displayed on the digital displays. Benedetti Dep. 32:18–33:22,

45:4–20, 139:12–16; Tr. 79:11–14.

       29.     SEPTA’s view is that the news content on its digital displays promote safety,

efficiency, and comfort for passengers, because the infotainment “provides our customers with




                                                 7
information” and “gives them something to see while they’re riding.” Benedetti Dep. 43:1–15;

see also Tr. 78:9–79:10.

       30.       After the preliminary injunction hearing in this matter, on September 21, 2018,

SEPTA represented that it had directed Intersection to remove news headlines from the digital

displays in SEPTA’s buses and trains. Tr. 62:22–64:14. On October 1, 2018, Mr. Benedetti

testified that it was his understanding that the newsfeeds were down, Tr. 64:12-14; however, he

was incorrect.

       31.       As of October 2, 2018, the newsfeeds were still running in SEPTA buses.

ECF No. 41 ¶ 14.

       32.       Mr. Benedetti testified at trial that running the newsfeeds in SEPTA’s vehicles

may be “incompatible with the forum being closed to political speech and speech on matters of

public debate.” Tr. 80:20–23.

       33.       At some SEPTA stations, SEPTA leases space for newsstands where SEPTA

patrons can buy newspapers, magazines, and other periodicals. Benedetti Dep. 40:1–41:1. In

response to a customer complaint, SEPTA asked its vendors not to display risqué periodicals, but

SEPTA has never attempted to impose any other limits on the type of content that newsstands are

allowed to sell or show to patrons. Id. 41:2–17; Tr. 72:12–73:9. 3

       34.       SEPTA also leases space to other retailers within SEPTA stations and does not

prohibit such retailers from having televisions or monitors showing the news, which some of

them do. Benedetti Dep. 41:18–42:16 (confirming that a store leasing space from SEPTA may


3
        Bus shelters where SEPTA buses stop and some stations where SEPTA trains stop have
advertising spaces owned by the City of Philadelphia or Amtrak, respectively, which are not
subject to SEPTA’s 2015 Advertising Standards. Benedetti Dep. 39:10–22; Tr. 71:5–72:11. The
City of Philadelphia accepted CIR’s proposed advertisement to run on City-owned bus shelters
and newsstands. See Baranetsky Dep. 77:23–78:22.


                                                  8
tune a television to Fox News, MSNBC, CNN or any other channel of the store’s choosing);

Tr. 73:10–17. SEPTA passengers can generally see everything visible through the window of

SEPTA vehicles, and SEPTA stations and vehicles expose riders and employees to “the basic

onslaught of information that anyone experiences in the urban environment.” Benedetti Dep.

43:16–44:17.

       E.      SEPTA’s Process for Reviewing Proposed Advertising

       35.     All advertisements running on SEPTA’s advertising spaces are reviewed by

Intersection and at least one SEPTA employee. See Benedetti Dep. 60:5–61:5, 64:13–17. If

Intersection deems an advertisement acceptable, the advertisement is relayed to at least one

SEPTA employee through a copy receipt. Among other tasks, the SEPTA employee is supposed

to ensure that the advertisement does not violate the Advertising Standards. Id. 63:24–65:3,

168:12–170:5. Advertisements that Intersection deems compliant, and that are not rejected or

removed by SEPTA’s employee, run in SEPTA’s advertising spaces. Id. 167:9–169:6.

       36.     If Intersection receives a proposed advertisement that it believes may violate the

Advertising Standards, it must alert SEPTA’s advertising department for review and approval.

Ex. 22, § II(A)(9)(a). Advertisements that Intersection and the reviewing SEPTA employee

believe fall in a “gray area” and may not comply with the Advertising Standards are elevated to

SEPTA’s General Counsel, Mr. Benedetti, for further review. Benedetti Dep. 168:12–21.

       37.     Mr. Benedetti is the final arbiter regarding whether an advertisement complies

with SEPTA’s Advertising Standards. Id. 79:17–21; Tr. 81:2–5.

       38.     SEPTA intentionally has not published any guidelines or written documents to aid

Intersection or SEPTA officials in interpreting the Advertising Standards. Benedetti Dep. 66:8–

68:5. There is no “written guidance that SEPTA has provided anywhere regarding how it

interprets the term political in nature.” Id. 101:8–11. SEPTA explained that “[w]e purposely


                                                9
don’t do that because we want to evaluate each proposed ad against the standards and then

engage in the process we engage in to determine whether or not it matches our standards or

doesn’t.” Id. 69:3–18. Even after learning that ads had appeared on SEPTA vehicles that

SEPTA believed violated the Challenged Provisions, SEPTA still did not draft any documents to

explain what the Challenged Provisions prohibit. Tr. 83:18–84:1.

       39.     SEPTA’s designee testified that “everything related to our measuring whether or

not a particular ad meets or doesn’t meet the standards and our review of those ads is – comes

from [the Advertising Standards].” Benedetti Dep. 66:19–24. And, “the only standard that

SEPTA has in writing about what constitutes an ad that is political or not is in [the Advertising

Standards].” Id. 116:2–6.

       40.     The Advertising Standards are not available on SEPTA’s website, and SEPTA

does not offer the public any written guidance about how to determine whether or not an

advertisement involves a “political issue” or a “matter of public debate.” Id. 115:17–116:6;

Tr. 81:6–83:17.

       41.     Mr. Benedetti described his own personal process for determining whether a

proposed advertisement elevated to his level of review violates the Challenged Provisions as

follows:

               Q.      How do you go about determining whether something is
               subject to debate?
               A:      That’s a good question.
                       What I do, generally speaking, is I look at the ad first, and I
               just kind of absorb it, for lack of a better word. I think about it.
                       And then I go on the internet and I Google various phrases
               about, you know, what the advertisement is projecting, what
               message it is, and I see what comes up, and I see if there’s a
               meaningful debate about the issue that the advertisement is
               promoting.

Benedetti Dep. 102:13–24.



                                                 10
        42.     Mr. Benedetti’s process also may involve reviewing case law that he deems

relevant. Id. 101:8–16, 126:8–12. SEPTA’s interpretation of its Advertising Standards may

evolve over time because “[c]ase law can change how those standards are reviewed.” Id. 277:1–

20; see also Tr. 70:9–71:4 (SEPTA is more likely to run public service announcements now than

immediately after the AFDI v. SEPTA ruling). There is no case law interpreting SEPTA’s

current Advertising Standards. Id. 89:21–25.

        43.     Mr. Benedetti’s process may also include discussing the advertisement with other

SEPTA or Intersection employees or in-house or outside counsel. E.g., Benedetti Dep. 183:4–

185:13 (testifying that he could not answer questions about whether a particular ad would be

permissible “because I have to consult with counsel for sure on something like that and I would

have to sit down with [in-house counsel] and talk it through and do searches and – it’s not

something I can do in a couple of minutes with you”); Tr. 55:3–17.

        44.     SEPTA’s designee testified that he cannot tell whether any advertisement concept

or specific advertisement violates the Challenged Provisions without engaging in this amorphous

deliberative process. 4




4
          Benedetti Dep. 106:24–107:22 (when asked whether an image of a political figure could
appear on an advertisement without violating (a), responding, “It’s hard for me to answer
questions like that in a vacuum. I don’t do that. I look at the ads and we go through kind of a
complete process to really understand it.”); id. 110:1–15 (when asked whether the government
could advertise without violating (a), responding “It’s really hard for me to do this in a vacuum
. . . I do this with the documents, the ads in front of me, with a dialogue with folks, with some
research and some thinking.”); id. 114:18–115:16 (when asked to confirm that an advertisement
that merely involves a political issue violates (a), responding, “I’d have to see the advertisement
and [make a] judgment about the advertisement. I can’t just rule out anything without seeing it,
being deliberative about it, applying the standards, looking at case law. There’s a process here
that I undergo.”); id. 125:8–126:7 (when asked to confirm that an advertisement would violate
the “public debate” prohibition if it expressed an opinion, position or viewpoint on a matter that
involves a social issue, as defined by SEPTA to mean a matter that involves society at large,
responding, “It could or it could not. I’d have to see the ad. These are not abstract academic

                                                11
       45.     For example, when asked whether an advertisement that said “Thank you, Mayor

Kenney” would be permissible, SEPTA’s designee responded, “I can’t answer that without

sitting down, going through the process, talking to [in-house counsel] Mr. Smith, reading the

standards, understanding the context.” Benedetti Dep. 108:1–9, 128:23–129:4.

       46.     SEPTA’s designee also testified that he could not determine whether any of the

following text would violate the Challenged Provisions:

               •       “Happy July Fourth”

               •       “Happy Ramadan”

               •       “Vote on Election Day”

               •       “You Have a Right to Vote”

               •       “Join the Boy Scouts”

               •       “Join the Military”

               •       “Do Not Join the Military”

               •       “U.S. Military: Defending Freedom”

               •       “ACLU: Defending Freedom”

               •       “AFDI: Defending Freedom”

               •       “Life, Liberty, and the Pursuit of Happiness”

               •       the text of the First Amendment

               •       “Don’t Litter”

               •       “Only You Can Prevent Forest Fires”

               •       the text of the Fourteenth Amendment


decisions. . . I need to see it and go through my process with the folks I talk to to make that
determination.”).


                                                 12
Id. 131:17–134:7. He further testified that he was uncertain whether the nomination of Hillary

Clinton was a “matter of public debate” without further research. Id. 177:4–178:11.

       47.     At trial, Mr. Benedetti was unable to identify whether a non-partisan

advertisement encouraging people to register to vote would violate the Challenged Provisions.

Tr. 105:9–106:16.

       48.     SEPTA has no formal appeal process following SEPTA’s denial of an

advertisement. Benedetti Dep. 78:17–79:16. Sometimes, after deciding that a proposed

advertisement violates the Advertising Standards, Mr. Benedetti will discuss the decision with

the advertiser, and Mr. Benedetti might change his mind. If Mr. Benedetti does not change his

mind, the advertiser’s only recourse is to file a lawsuit. Id. 78:17–79:16, 115:17–116:1.

       F.      SEPTA Has Accepted “Political” and “Public Debate” Advertising

       49.     Intersection has received and accepted at least 2,736 unique proposals for

contracts to advertise in SEPTA advertising spaces since SEPTA implemented its 2015

Advertising Standards. SEPTA has identified only 12 advertisements that it rejected in whole or

in part, 5 as well as two additional advertisements that SEPTA initially accepted, but which

Mr. Benedetti personally observed on SEPTA vehicles and ordered to be taken down because he




5
       At trial, when asked on direct, “How many proposals has SEPTA actually rejected since
the new standards come into effect in 2015?,” Mr. Benedetti responded, “Not many.” Tr. 55:25–
56:2.


                                                13
thought they did not comply with SEPTA’s Advertising Standards. Ex. 53 (July 17, 2018 email

from J. Powell to Counsel); 6 Benedetti Dep. 74:10–20. 7

       50.     SEPTA has accepted and run numerous advertisements for governmental entities

promoting government programs and policy, including the following:

               a.     SEPTA ran a pro-immunization advertisement for the federal Centers for

                      Disease Control proclaiming “Help him fight measles with the most

                      powerful defense. Vaccines.” Ex. 43.

               b.     SEPTA ran an advertisement by the City of Philadelphia stating: “Your

                      landlord must ensure your home is safe. . . If your landlord has not given

                      you lead paint safety information, Call 311 or Visit

                      Phila.Gov/LeadHealthyHomes.” Ex. 44.

               c.     SEPTA ran an advertisement for the Philadelphia Department of Labor

                      stating: “Employee or Contractor. Knowing the difference benefits you,”

                      and promoting a government website that helps the public learn about

                      their legal rights. Ex. 45; Benedetti Dep. 236:19–238:2.

               d.     SEPTA ran an advertisement for the Montgomery County Health

                      Department stating: “[e]mployers must provide a reasonable break time


6
       At trial, Mr. Benedetti confirmed that Exhibit 53 and the pretrial stipulated facts
erroneously list the “Safe Sleep” ad campaign (Ex. 58) as having been rejected, when in fact it
was accepted. Tr. 88:20–89:8. And he could not say whether or not the Department of
Homeland Security sex trafficking ad campaign (Ex. 56) was rejected, but he could not offer any
explanation as to why it would have been rejected. Tr. 89:9–20; Benedetti Dep. 266:1–267:11.
7
        SEPTA also rejected an advertisement for the Housing Equality Center. See Ex. 66.
Although it does not appear on SEPTA’s counsel’s list of rejected ads, neither does it appear in
any of SEPTA’s records as an ad that was accepted. Mr. Benedetti testified that he remembered
the ad submission, and could not explain why SEPTA would have rejected it. Benedetti Dep.
287:15–288:12.


                                               14
     for an employee to express breast milk for her nursing child for one year

     after the child’s birth, as well as a private place to do so.” Ex. 46. The

     advertisement directed readers in search of more information to a

     government website. Id.

e.   SEPTA ran an advertisement for the Commonwealth of Pennsylvania

     stating: “Wanted by law enforcement? Tired of running? Surrender & see

     favorable considerations. SAFE RETURN.” Ex. 47.

f.   SEPTA ran an advertisement for the City of Philadelphia proclaiming the

     City’s “bold goal of becoming a 90% zero waste AND litter-free City by

     2035” and prompting residents to take specific steps to advance those

     goals. Ex. 49.

g.   SEPTA ran an advertisement for the City of Philadelphia Department of

     Public Health stating: “Saving a Life Can Be This Easy,” “Carry

     Naloxone (Narcan),” and “Prevent Opioid Overdose.” Ex. 50.

h.   SEPTA ran an advertisement from the Philadelphia Department of Health

     with the caption “Same Room. Different Beds. Better Rest for All.” The

     advertisement directed people to a website at “SafeSleepPhilly.org.”

     Ex. 58; Benedetti Dep. 269:1–15.

i.   SEPTA may have run an advertisement from the federal Department of

     Homeland Security regarding sex trafficking, forced labor, and domestic

     servitude. Ex. 56; Benedetti Dep. 287:15-288:12.

j.   SEPTA also ran advertisements by the Philadelphia FIGHT Community

     Health Center stating “Have you or someone you know been impacted by




                               15
                       mass incarceration? Find out how to fight for your rights, and for the

                       rights of your family, friends and community members.” Ex. 51. The

                       advertisement features drawings of wrists in handcuffs behind bars, a heart

                       behind bars, and two people speaking on a telephone in a prison’s

                       visitation room. Id. At deposition, SEPTA’s designee testified that he

                       was unsure whether this advertisement was consistent with the

                       Advertising Standards. Benedetti Dep. 255:11–257:4. Thereafter, in

                       response to CIR’s Motion for Preliminary Injunction, SEPTA argued that

                       CIR was correct to allow this advertisement, although it did so without a

                       supporting affidavit or testimony. SEPTA Opposition (ECF No. 23) at 33.

       51.     Each of these advertisements is “political in nature.” Each of these

advertisements also “involv[es] an issue that . . . directly or indirectly implicates the action,

inaction, prospective action or policies of a government entity.”

       52.     In addition, many of these advertisements involve issues that are controversial and

matters of public debate. See, e.g., Exs. 84–85, 99–109.

       53.     SEPTA has run ads on other controversial topics and matters of public debate,

including the following:

               a.      SEPTA ran an advertising campaign by Facebook, Inc., with statements

                       such as: “Fake news is not your friend” and “Clickbait is not your friend.”

                       Ex. 113. This campaign generated more than $250,000 in revenue for

                       SEPTA in just three months. Ex. 70 at 65 (showing revenue in May, June,

                       and July 2018 pursuant to contract 21821349).




                                                  16
b.   SEPTA ran an advertisement for the American Friends Service Committee

     that challenged viewers to engage themselves in the fight for peace. The

     advertisement displayed quotes from civil rights leaders, Martin Luther

     King, Jr., Cesar Chavez, and Lucretia Mott (all of whom SEPTA

     described as “controversial”), and, expressing the need for the viewer to

     be an active participant in fights for justice, asked rhetorically, “What will

     you do for peace?” Ex. 33; Benedetti Dep. 182:5–14.

c.   SEPTA ran a series of advertisements for Fusion media that posited that

     people of many races, ethnicities, and religions are “As American As” the

     viewer’s preconceived notions of American-ness. Ex. 34; Benedetti Dep.

     187:5–11. Each advertisement said “CALLING ALL VOICES” and

     contained in huge lettering “AS AMERICAN AS” and

     “#ASAMERICANAS.” Ex. 34. One advertisement showed a split-screen

     image featuring a woman who appears to be Muslim on one side, and on

     the other side, a male soldier in camouflage fatigues. Id. at

     SEPTA_002765; see also id. at SEPTA_002759. Another advertisement

     in the series showed a split-screen image of a woman of color in boxing

     gear, in front of an American flag on half of the screen, and draped in the

     Mexican flag on the other half of the screen. Id. at SEPTA_002752.

     Another showed a young Black child wearing a T-shirt that says “MY

     LIFE MATTERS.” Id. at SEPTA_002763, 64. Others in the series

     featured children of color standing with their hands across their hearts (id.




                               17
                       at SEPTA_002753, 61) as well as other images of men and women of

                       color (id. at SEPTA_002754–56, 58, 62–63).

       54.     SEPTA also accepted two ads welcoming members of the Democratic National

Committee to the Democratic National Convention held in Philadelphia in 2016. Exs. 31–32;

Benedetti Dep. 171:11–174:18. These ads generated more than $140,000 in revenue. Ex. 70 at

37 (showing revenue in July 2016 pursuant to contract 21629078). Mr. Benedetti testified that,

in hindsight, he thinks some of these ads are acceptable, but that others violated the Challenged

Provisions. Tr. 60:13–61:20; Benedetti Dep. 170:6–177:18.

       G.      SEPTA Has Permitted Banks to Advertise that They Do Not Discriminate
               in Lending

       55.     SEPTA has allowed numerous advertisements that included the message that

financial institutions do not discriminate based on race, including in mortgage lending. See, e.g.,

Exs. 36–39. At the same time, SEPTA refuses to run CIR’s advertisement on that same topic.

       56.     SEPTA has accepted numerous home loan-related advertisements identifying the

advertiser as an “Equal Opportunity Lender” or “Equal Housing Lender.” See, e.g., Ex. 35;

Ex. 36; Ex. 38; Ex. 39. Pursuant to federal law, the inclusion of those phrases or the equal

housing lender logo is a representation that the lender makes home loans “without regard to race,

color, religion, national origin, sex, handicap, or familial status.” 12 C.F.R. § 338.3(a)

(“Nondiscriminatory advertising”). All advertising regarding home loans must “prominently

indicate” that the lender does not discriminate on the basis of any of these protected

characteristics. Id.

       57.     Many of these advertisements feature African-American models. E.g., Ex. 36;

Ex. 38; Ex. 39; see also Ex. 37 (featuring African-American couple in apparent new home with

slogan “Bank here to get there. FINANCIAL SOLUTIONS FOR YOUR LIFE.”).



                                                18
       58.     For example, an advertisement from Tompkins VIST Bank shows an image of an

African-American couple and child in front of a stack of moving boxes and says “Making your

dream of home ownership a reality,” and bears the Equal Housing Lender language and logo.

See Ex. 38; Benedetti Dep. 200:1–7. This advertisement is a near perfect inverse of the panel in

CIR’s proposed advertisement stating, “Today in America people of color are regularly being

denied the dream of home ownership.” Ex. 24. Yet, SEPTA accepted Tompkins VIST Bank’s

advertisement while rejecting CIR’s.

       59.     A Wells Fargo advertisement proclaims the virtues of Wells Fargo’s

“NeighborhoodLIFT program,” which provides down payment assistance and financial

education to homebuyers of modest income. Ex. 39; Ex. 40. Both the advertisement and the

website prominently featured in the advertisement show various African-American individuals.

Id. Wells Fargo’s website further displays a video and transcript, in which Wells Fargo is

praised for giving people “faith in banks.” Ex. 40.

       60.     SEPTA’s designee testified that Wells Fargo was one of the parties to litigation

concerning discriminatory lending, but he could not specifically recall if the litigation he

reviewed was the high-profile litigation in the Eastern District of Pennsylvania. Benedetti Dep.

12:22–13:14.

       61.     Wells Fargo is a defendant in litigation regarding alleged discriminatory lending

practices, including alleged reverse redlining. City of Philadelphia v. Wells Fargo & Co., et al,

Civ. A. No. 17-02203 (E.D. Pa. 2017). The CIR ad specifically discusses this very practice.

Ex. 7 (discussing “reverse redlining” and noting that “[l]enders flooded communities of color

with inferior loan products AND limited access to conventional lines of credit”); Ex. 83 (same).




                                                 19
          62.   One of SEPTA’s letters rejecting CIR’s advertisement noted that “The subject of

the proposed advertisement is disputed in class action litigation pending in the courts.” Ex. 19

(Mar. 29, 2018 ltr. from G. Benedetti to V. Baranetsky). Thus, SEPTA has allowed the lead

defendant in that litigation to advertise programs directly related to the subject matter of the

litigation, but has—in part based on the pendency of the litigation—denied CIR the right to

speak on the same topic.

          H.    SEPTA’s Denial of CIR’s Proposed Advertisement

          63.   In January 2018, CIR applied to place a paid advertisement on the interior of

SEPTA buses. Ex. 30. CIR wanted to post a journalistic graphic derived from the 10-panel

comic appearing on Reveal’s website. See Ex. 81 (Gabriel Hongsdusit and Cristina Kim,

A Stacked Deck: A visual look at discriminatory lending in the U.S., Reveal, (Feb. 21, 2018),

available at https://www.revealnews.org/article/a-stacked-deck-a-visual-look-at-discriminatory-

lending-in-the-u-s/); Ex. 10. The comic and advertisement arose out of CIR’s reporting about

racial disparities in mortgage lending—reporting that was confirmed by the Associated Press.

Ex. 16.

          64.   Intersection informed CIR that SEPTA would not accept CIR’s proposed

advertisement because, according to SEPTA’s legal department, “[d]isparate lending is a matter

of public debate and litigation.” Ex. 30. CIR and SEPTA then exchanged four letters between

March 2 and March 29, 2018. See Exs. 16–19. Ultimately, SEPTA reiterated its position that

CIR’s proposed advertisement is prohibited by the Advertising Standards because the

advertisement “takes a position on issues that are matters of political, economic, and social

debate” and “indirectly implicates the action, inaction, prospective action or policies of a

government entity,” in violation of the Challenged Provisions. Ex. 17; Ex. 19.




                                                 20
       65.     Other than supposedly violating the Challenged Provisions, SEPTA has

disclaimed any other justification for rejecting CIR’s ad. Ex. 24 at 5, 7 (SEPTA Resps. to

Interrog. Nos. 1 & 3); Benedetti Dep. 83:2–85:17, 98:1–5.

       66.     If CIR had proposed the advertisement for display in spaces other than inside

SEPTA’s buses, SEPTA would have rejected the advertisement for the same grounds. Tr. 95:6–

21.

       67.     Prior to this litigation, SEPTA never identified specific panels or aspects of the

proposed advertisement that concerned SEPTA, stating only that, in SEPTA’s view, CIR’s

advertisement addressed the subject of “disparate lending.” SEPTA did not invite CIR to amend

its proposal in any manner before rejecting it. See Exs. 16–19. However, during his deposition,

Mr. Benedetti identified two images in CIR’s advertisement that personally stood out to him as

violative of SEPTA’s Advertising Standards: an image showing keys attached to sticks of

dynamite handed from a white hand to a black hand, and an image Mr. Benedetti interpreted as

showing protesters yelling at a white banker. Benedetti Dep. 156:9–12; 157:17–158:3.

       68.     To address Mr. Benedetti’s stated concerns, CIR drafted an additional proposed

advertisement without those design elements, which it submitted to Intersection and SEPTA on

August 6, 2018. Ex. 83 (Aug. 6, 2018 email from G. Hongsdusit to J. Roche); id. (Aug. 6, 2018

ltr. from J. Stapleton to M. Madden, et al.).

       69.     On September 21, 2018, after being directed by the Court to formally respond to

CIR’s additional proposed advertisement, SEPTA rejected the proposal.




                                                21
II.    CONCLUSIONS OF LAW

       The Challenged Provisions are unconstitutional regardless of whether the Court

determines that SEPTA’s advertising space is a designated public forum or a nonpublic forum.

If the space is analyzed as a designated public forum, they are unconstitutional because they fail

strict scrutiny. If the space is analyzed as a nonpublic forum, they are unconstitutional because:

(1) they are unconstitutionally vague and not capable of reasoned application; (2) they are not

viewpoint neutral; and (3) they are not “reasonable” attempts to preserve the forum for its

intended purpose. See Christ’s Bride Ministries, Inc. v. SEPTA, 148 F.3d 242, 255 (3d Cir.

1998) (ruling in the alternative that SEPTA’s advertising space was a designated public forum

and its restrictions on speech were unconstitutional because they did not meet strict scrutiny, and

also that, even assuming a nonpublic forum, SEPTA’s restrictions were also not “reasonable”).

       In fact, because the Challenged Provisions are unconstitutional either way, the Court need

not even reach the issue of determining the legal status of the forum. See, e.g., NAACP v. City of

Phila., 834 F.3d 435, 442 (3d Cir. 2016) (assuming, without deciding, that the district court was

correct that the airport advertising space was a nonpublic forum); Pittsburgh League of Young

Voters Educ. Fund v. Port Auth. of Allegheny County, 653 F.3d 290, 296 (3d Cir. 2011) (noting

that courts “need not tackle the forum-selection question” when the regulation would be invalid

in any type of forum).

       A.      Forum Definitions and Applicable Standards

       1.      The relevant “forum” in this case is all of SEPTA’s advertising space. In Christ’s

Bride, SEPTA rejected an ad that the plaintiff had proposed to run in select SEPTA stations (not

on vehicles). The Third Circuit held that the relevant forum was “SEPTA’s advertising space”

and that advertisements running on SEPTA’s buses were relevant to the court’s determination

because such advertisements were governed by the same standards as advertisements in


                                                22
SEPTA’s stations. Christ’s Bride, 148 F.3d at 248, 251-52. Today, the same Advertising

Standards govern all of SEPTA’s ad space, so under Christ’s Bride, the forum is all SEPTA

advertising space.

       2.      Government-owned property that does not qualify as a traditional public forum

(such as public streets and parks) is characterized either as a “designated public forum” or a

“nonpublic forum” (also sometimes called a “limited public forum”). NAACP, 834 F.3d at 441.

       3.      A designated public forum is government-owned property that the government

has “opened up for use by the public as a place for expressive activity.” Pittsburgh League of

Young Voters, 653 F.3d at 296.

       4.      A nonpublic forum is government property that has been opened up for speech

dedicated to certain narrow purposes. See, e.g. Rosenberger v. Record & Visitors of the Univ. of

Va., 515 U.S. 819 (1995) (government could create student activities fund as a nonpublic forum

restricted to student groups meeting certain criteria); Eichenlaub v. Twp. of Indiana, 385 F.3d

274 (3d Cir. 2004) (township could create nonpublic “citizen’s forum” at town government

meeting and restrict comment to only issues germane to town government); Pleasant Grove City,

Utah v. Summum, 129 S. Ct. 1125, 1127 (2009) (government creates a nonpublic forum when it

provides for “a forum that is limited to use by certain groups or dedicated solely to the discussion

of certain subjects”); Kreimer v. Bureau of Police, 958 F.2d 1242, 1261 (3d Cir. 1992)

(government could restrict use of public library as a nonpublic forum for “reading, writing and

quiet contemplation” but not for “oral and interactive” First Amendment activities).

       5.      The Challenged Provisions are content-based restrictions on speech. A restriction

on speech is “content-based” if the court must look to the speaker’s topic, message, or words in

order to determine its permissibility. Reed v. Town of Gilbert, 135 S. Ct. 2218, 2227 (2015)




                                                23
(“Government regulation of speech is content based if a law applies to particular speech because

of the topic discussed or the idea or message expressed . . . .”).

          6.    When the government restricts speech based on its content, the restriction is

presumptively invalid, and the government bears the burden to rebut that presumption. E.g.,

United States v. Playboy Entm’t Group, Inc., 529 U.S. 803, 816–17 (2000) (citations omitted).

The Third Circuit explained in NAACP that, even in a nonpublic forum, the government bears

the burden to justify its restrictions under the applicable standards. NAACP, 834 F.3d at 443.

          7.    In a designated public forum, content-based restrictions on speech are subject to

strict scrutiny. In order to justify a content-based restriction on speech in a designated public

forum, the government must show that the restrictions are “narrowly tailored” to a “compelling

governmental interest.” Pittsburgh League of Young Voters, 653 F.3d at 295 (citation omitted);

see also NAACP, 834 F.3d at 441 (strict scrutiny requires narrow tailoring and the absence of

less restrictive alternatives).

          8.    A “compelling governmental interest” is an interest “of the highest order,” which

is “unusually important” and weightier than a “significant” or “substantial” interest. United

States v. Marcavage, 609 F.3d 286–87 (3d Cir. 2010) (collecting cases).

          9.    A restriction on speech is not “narrowly tailored” if it is not necessary to achieve

the government’s claimed interest, see Globe Newspaper Co. v. Super. Ct. for Norfolk Cnty.,

457 U.S. 596, 609–10 (1982), if it is over- or under-inclusive, see First Nat’l Bank of Boston v.

Bellotti, 435 U.S. 765, 793–95 (1978); or if it is not the least restrictive means of achieving the

government’s asserted interest, see Sable Communications v. FCC, 492 U.S. 115, 126–31

(1989).




                                                  24
         10.   In any forum, a restriction on speech is unconstitutional if it is so vague that it

gives officials virtually unbridled discretion to censor speech. See infra ¶ 16 (collecting cases).

         11.   In a nonpublic forum, content-based restrictions are permitted only if they are

“reasonable” attempts to preserve the forum for its intended purpose, which means that they

must be “designed to confine the ‘forum to the limited and legitimate purposes for which it was

created.’” Eichenlaub, 385 F.3d at 280 (quoting Rosenberger, 515 U.S. at 829); see also

Cornelius v. NAACP Legal Defense & Educ. Fund, Inc., 473 U.S. 788, 800 (1985) (government

can restrict speech in a nonpublic forum to “preserve the property under its control for the use to

which it is lawfully dedicated.” (quoting Greer v. Spock, 424 U.S. 828, 836 (1976)); Christ’s

Bride, 148 F.3d at 255 (in a nonpublic forum, the reasonableness of restrictions on speech is

analyzed by reference to the nature and purpose of the forum).

         12.   In addition, content-based restrictions on speech in a nonpublic forum are

unconstitutional if the government was motivated by “the nature of the message rather than the

limitations of the forum.” Sammartano v. First Judicial Dist. Ct., 303 F.3d 959, 970–71 (9th Cir.

2002).

         13.   Content-based restrictions on speech in a nonpublic forum must be viewpoint

neutral. E.g., NAACP, 834 F.3d at 441; Pittsburgh League of Young Voters, 653 F.3d at 296

(citing Cornelius, 473 U.S. at 800).

         14.   For the reasons set forth below, see infra § II.D.1, SEPTA’s advertising space

remains a designated public forum. SEPTA still accepts the vast majority of proposed

advertisements, including ads from both commercial and non-commercial entities on a wide

range of topics. And, critically, SEPTA continues to accept advertisements promoting

government programs and policies and advertisements addressing topics about which there are




                                                 25
demonstrable public debates. SEPTA has also intentionally exposed riders to news headlines

similar to the kind of content that SEPTA purports to prohibit in advertisements.

       15.     However, even if SEPTA’s advertising space were a nonpublic forum, the

Challenged Provisions are still unconstitutional for three independent reasons. First, the

Challenged Provisions are unconstitutionally vague and not capable of reasoned application.

Second, the Challenged Provisions are not viewpoint neutral on their face or as SEPTA has

applied them. Third, the Challenged Provisions are not “reasonable” in light of the purpose of

the forum, i.e., revenue-generation.

       B.      The Challenged Provisions Are “Not Capable of Reasoned Application” and
               Confer Unbridled Discretion to Censor Speech

       16.     Long before Minnesota Votes Alliance v. Mansky, it was settled law that

restrictions on speech violate the First Amendment if they are so vague that they do not

meaningfully constrain officials’ discretion. E.g., Metromedia, Inc. v. City of San Diego,

453 U.S. 490, 537–38 (1981) (Brennan, J., concurring) (observing that “[a]ccording such wide

discretion to city officials to control the free exercise of First Amendment rights is precisely

what has consistently troubled this Court in a long line of cases”) (collecting cases); Se.

Promotions, Ltd. v. Conrad, 420 U.S. 546, 553 (1975) (“the danger of censorship and of

abridgement of our precious First Amendment freedoms is too great where officials have

unbridled discretion over a forum’s use.”); Sypniewski v. Warren Hills Regional Bd. of Educ.,

307 F.3d 243, 266 (3d Cir. 2002) (indeterminate, content-based regulation of speech “‘may

authorize and even encourage arbitrary and discriminatory enforcement’ by failing to ‘establish

minimal guidelines to govern . . . enforcement.’” (quoting City of Chicago v. Morales, 527 U.S.

41, 56 (1999); Kolender v. Lawson, 461 U.S. 352, 358 (1983))); Kalman v. Cortes, 723 F. Supp.

2d 766, 803 (E.D. Pa. 2010) (Baylson, J.) (invalidating state Blasphemy Statute as



                                                 26
unconstitutional because, among other reasons, “Bureau employees are left with ‘unbridled

discretion’ to determine, in the absence of any standards, training, education, or guidance, which

corporate names survive or fail the Blasphemy Statute, and thus ‘who may speak and who may

not based upon the content of the speech or the viewpoint of the speaker.’” (quoting City of

Lakewood v. Plain Dealer Publ’g, 486 U.S. 750, 763 (1988))); Child Evangelism Fellowship of

N.J., Inc. v. Stafford Twp. Sch. Dist., 233 F. Supp. 2d 647, 666 (D.N.J. 2002), aff’d, 386 F.3d 514

(3d Cir. 2004).

       17.        First Amendment challenges to laws that vest officials with unbridled discretion

to censor speech can be brought as facial challenges. City of Lakewood, 486 U.S. at 758.

       18.        Mansky considered a content-based restriction on “political” speech in a

nonpublic forum and analyzed various definitions of the term “political,” determining which

definitions were sufficient to survive constitutional scrutiny and which were not. Minn. Voters

Alliance v. Mansky, 138 S. Ct. 1876 (2018).

       19.        Mansky determined that the following definitions of “political” that were all tied

to campaign-specific speech were “clear enough,” id. at 1889:

                  •      “Any item including the name of a political party in Minnesota, such as

                         the Republican, [Democratic–Farmer–Labor], Independence, Green or

                         Libertarian parties.” Id. at 1884 (quoting Minnesota official policy).

                  •      “Any item including the name of a candidate at any election.” Id.

                  •      “Any item in support of or opposition to a ballot question at any election.”

                         Id.

       20.        Mansky determined that the following definitions of “political” were too vague

and not capable of reasoned application, and vested unbridled discretion in the government:




                                                   27
               •       “[P]olitical badge, political button, or other political insignia,” id. at 1883

                       (quoting Minn. Stat. § 211B.11(1) (2017)).

               •       “[A]nything ‘of or relating to government, a government, or the conduct

                       of governmental affairs,’” id. at 1888 (quoting Webster’s Third New

                       International Dictionary 1755 (2002)).

               •       “[A]nything ‘[o]f, relating to, or dealing with the structure or affairs of

                       government, politics, or the state,’” id. (quoting American Heritage

                       Dictionary 1401 (3d ed. 1996)).

               •       “Issue oriented material designed to influence or impact voting (including

                       specifically the ‘Please I.D. Me’ buttons),” id. at 1884 (quoting Minnesota

                       official policy).

               •       “Material promoting a group with recognizable political views (such as the

                       Tea Party, MoveOn.org, and so on),” id.

       21.     Mansky held that those definitions of “political” that were incapable of reasoned

application were not “reasonable.” Previously, some courts had analyzed vagueness and

unbridled discretion as a wholly separate question from whether a restriction is “reasonable,” but

Mansky makes clear that vagueness and unworkability is part of a “reasonableness” analysis.

       22.     SEPTA interprets Lehman v. City of Shaker Heights, 418 U.S. 298 (1974), as

standing for the proposition that any definition of the term “political” in a transit authority’s

restriction on speech is automatically constitutional, but that is not what Lehman held. Lehman

concerned the very specific question of “whether a city which operates a public rapid transit

system and sells advertising space for car cards on its vehicles is required by the First and

Fourteenth Amendments to accept paid political advertising on behalf of a candidate for public



                                                  28
office.” Id. at 299 (emphasis added). The Court answered that specific question “No,” but that

question is very different than the question presented by CIR’s challenge. Mansky recognized

that a restriction on campaign-specific political speech could be constitutional, 138 S. Ct. at

1886, but struck down a broader ban on political speech, id. at 1890–91. CIR’s advertisement

was not campaign-specific and the Challenged Provisions go far beyond campaign-specific

speech.

          23.   Nothing about Mansky’s rationale for invalidating Minnesota’s restrictions is

limited to polling places; the unconstitutionality of the restrictions stemmed from the text of the

restrictions, not from the physical location. Contrary to SEPTA’s contention that Mansky is

irrelevant to transit cases, the D.C. Circuit specifically reversed and remanded the district court’s

grant of summary judgment in favor of the transit authority, which justified its restriction on

speech as a “political” prohibition, for consideration of whether WMATA’s restrictions were

“reasonable . . . in light of [Mansky].” AFDI v. WMATA, 901 F.3d 356, 363 (D.C. Cir. 2018).

The court explained:

                Mansky invites arguments about whether Guideline 9 is capable of
                reasoned application. Moreover, WMATA’s defense of the
                Guidelines against AFDI’s unbridled discretion/vagueness
                challenge was that it banned AFDI’s advertisements as “political”
                speech, which is not unconstitutional. That argument might be
                unavailing in light of Mansky.

Id. at 373.

                1.     The Challenged Provisions Have the Same Fatal Flaws as the
                       Provisions Struck Down in Mansky

          24.   The language of the Challenged Provisions and the statute and policy at issue in

Mansky are exceptionally similar. The second sentence of SEPTA’s subsection (a) is nearly

identical to the common dictionary definitions of the word “political” that the Court deemed too




                                                 29
“expansive” in Mansky. Mansky, 138 S. Ct. at 1888 (defining “political” as “of or relating to

government, a government, or the conduct of governmental affairs,” or anything “[o]f, relating

to, or dealing with the structure or affairs of government, politics, or the state”). Findings of

Fact, supra, (“FOF”) ¶ 8 (citing Ex. 22). Indeed, at trial, Mr. Benedetti defined “political in

nature” as something that “concerns or is about politics.” FOF ¶ 9.

       25.     SEPTA’s ban on “matters of public debate” is similar to—but even broader and

even more amorphous than—Minnesota’s prohibition on “[i]ssue-oriented material” regarding

political matters. Whereas the statute struck down in Mansky dealt only with political issues,

SEPTA’s subsection (b) extends to “matters of public debate about economic, political, religious,

historical or social issues.” FOF ¶ 8 (citing Ex. 22). As in Mansky, SEPTA has not provided any

clarity about when a topic rises to the level of being a “matter of public debate.” FOF ¶ 14.

Likewise, SEPTA has provided no “articulated definitive standard” for what constitutes a matter

of public debate. See AFDI v. SMART, 698 F.3d 885, 894 (6th Cir. 2012). Rather, SEPTA’s

designee testified that he made these determinations subjectively based on amorphous research

on the Internet. FOF ¶ 41.

       26.     In addition, SEPTA’s own cited authority demonstrates that banning speech

because it is subject to debate is unconstitutionally vague. The Sixth Circuit opinion in AFDI v.

SMART, 698 F.3d at 893—which SEPTA itself has relied upon—explains that restricting speech

regarding “controversial public issues” is too inherently subjective. In that case, the Sixth

Circuit stated: “We found unbridled discretion had been vested in the decisionmakers because

there was no articulated definitive standard to determine what was ‘controversial.’ This

discretion allowed for the arbitrary rejection of advertisements based on viewpoint.” 698 F.3d at

894 (discussing United Food & Comm’l Workers Un., Local 1099 v. Sw. Ohio Reg’l Transit




                                                 30
Auth., 163 F.3d 341, 352 (6th Cir. 1998)); see also United Food & Comm’l Workers, 163 F.3d at

359 (“We have no doubt that standing alone, the term ‘controversial’ vests the decision-maker

with an impermissible degree of discretion.”).

       27.     The very definition of “controversy” is a “matter of public debate.” Ex. 97,

“Controversy,” YourDictionary.com, www.yourdictionary.com (“The definition of a controversy

is a public disagreement with two sides openly debating.”) (emphasis added); 8 Ex. 98,

“Controversy,” Dictionary.com, www.dictionary.com (defining “controversy” as a “prolonged

public dispute, debate, or contention; disputation concerning a matter of opinion”) (emphasis

added). Thus, SEPTA’s ban on “matters of public debate” is a grant of unbridled discretion no

different from the bans on “controversial” ads discussed in AFDI v. SMART and United Food &

Commercial Workers.

       28.     SEPTA’s “public debate” prohibition is not narrowed meaningfully by the

requirement that the advertisement “express[] or advocate[e] an opinion, position or viewpoint”

on the matter of public debate. The Third Circuit, in striking down a restriction on “all speech

that promotes any point of view, whether ‘religious, commercial or secular,’” observed that “[a]ll

community-group speech promotes a point of view. All of the specifically approved groups,

including such familiar and well-regarded groups as the PTA and the 4-H Club, have a point of

view. Thus, this criterion is devoid of meaning.” Child Evangelism Fellowship, 386 F.3d at 528.

SEPTA conceded that every advertisement offers a viewpoint. FOF ¶ 14 (citing Benedetti Dep.

126:19–23).




8
     SEPTA relied upon www.yourdictionary.com to interpret CIR’s advertisement. See
SEPTA Opp. (ECF No. 23) 43.


                                                 31
       29.     As in Mansky, how an official applies the Challenged Provisions “may turn in

significant part on the background knowledge and media consumption of the particular [person]

applying it.” Mansky, 123 S. Ct. at 1890; FOF ¶ 13.

       30.     Moreover, while Minnesota at least attempted (albeit unsuccessfully) to cure the

vagueness of its prohibitions by promulgating official, clarifying guidance, SEPTA has not even

attempted to cure the facial vagueness of the Challenged Provisions. SEPTA “purposely” chose

not to promulgate any guidelines to clarify what constitutes a “political” issue or a “matter of

public debate.” FOF ¶ 38 (citing Benedetti Dep. 66:8–69:18, 101:8–13). And even after

learning that SEPTA had erroneously accepted ads that violated the Challenged Provisions,

SEPTA still did not draft any documents to help explain what the Challenged Provisions

prohibit. FOF ¶ 38 (citing Tr. 83:18–84:1).

               2.      SEPTA’s Inconsistent Application of the Challenged Provisions
                       Underscores the Conclusion That They are Vague and Unworkable

       31.     The Court need not examine how SEPTA has applied the Challenged Provisions

in order to conclude that they are vague, unworkable, and not capable of reasoned application.

As discussed above, their inherent vagueness and unbridled discretion are evident merely from

reading the Challenged Provisions and comparing them to the prohibitions at issue in Mansky.

       32.     However, SEPTA’s inconsistent interpretation and application of the Challenged

Provisions further illustrates the vagueness of these provisions. E.g., AFDI v. WMATA, 901 F.3d

at 373 (“Guideline 9 has been in place for nearly three years, and information on how it has been

applied would certainly be information as to whether it is capable of reasoned application.”).

       33.     SEPTA has accepted many ads promoting government programs or policies, as

well as others that are “political” as SEPTA has defined that term, and others that address

“matters of public debate” as SEPTA has defined that term. FOF ¶¶ 49–54.



                                                32
       34.     And SEPTA’s understanding of what the Challenged Provisions mean has

changed over time with developments in case law. FOF ¶ 42.

       35.     SEPTA’s General Counsel has also changed his mind about whether some of the

ads SEPTA accepted comport with the Challenged Provisions, including an ad welcoming the

Democratic National Convention and an ad directed at victims of “mass incarceration.”

FOF ¶¶ 50(j), 54.

       36.     SEPTA’s inability to consistently apply the Challenged Provisions or to offer an

interpretation of them that explains their past conduct further demonstrates that broad restrictions

on “political” speech and “public debate” are inherently subjective and incapable of reasoned

application. As a result, as the Supreme Court held in Mansky, they are necessarily

“unreasonable” and unconstitutional.

       C.      SEPTA’s Characterization of Non-SEPTA Government Advertisements as
               Irrelevant to the Court’s Analysis Because They are “Government Speech”
               Is Wrong

       37.     SEPTA has argued that numerous non-SEPTA-sponsored government

advertisements in Exhibits 43–50 are irrelevant to this Court’s review because they are

“government speech.” SEPTA Opp. (ECF No. 23) 29–31. This is incorrect and a distortion of

the government speech doctrine. See Matal v. Tam, 137 S. Ct. 1744, 1758 (2017) (cautioning

that the doctrine “is susceptible to dangerous misuse”).

       38.     The government speech doctrine stands for the uncontroversial proposition that,

in certain circumstances, when the government is acting as a speaker, rather than as a censor, it

has the same right to speak freely as private entities, and is not required to maintain viewpoint

neutrality in its own speech. E.g., id. at 1757.




                                                   33
        39.    However, the government speech doctrine does not make irrelevant in this case

SEPTA’s decision to provide a forum for other governments to speak, which is what SEPTA did

in the ads in Exhibits 43–50.

        40.    SEPTA’s reliance on Pittsburgh League of Young Voters Education Fund v. Port

Authority of Allegheny County, Civ. No. 06-1064, 2008 WL 4965855, *14–15 (W.D. Pa. Aug.

14, 2008), quoted in SEPTA’s Opposition at 30-31, is wholly misplaced. In that action, the

Western District of Pennsylvania held the government speech doctrine did not render even

advertisements the defendant Port Authority had co-sponsored with other government bodies

irrelevant to the court’s forum analysis. 2008 WL 4965855, at *14. The court explained that

these co-sponsored government ads were relevant because “[t]o refuse to consider an

advertisement sponsored by another agency when reviewing Port Authority’s actions would

allow Port Authority to shield viewpoint-based decisions by asking another government agency

to co-sponsor a message.” Id. at *15. SEPTA is not a co-sponsor of the government

advertisements identified in this action, and so, a fortiori, they are relevant to the forum analysis

here.

        D.     The Challenged Provisions Are Not Viewpoint Neutral on Their Face or
               as SEPTA Applies Them

        41.    “Viewpoint discrimination” occurs when the government “‘targets not subject

matter, but particular views taken by speakers on a subject.’” Pittsburgh League of Young

Voters, 653 F.3d at 296 (quoting Rosenberger, 515 U.S. at 831). “Once the government permits

discussion of certain subject matter, it may not impose restrictions that discriminate among

viewpoints on those subjects whether a nonpublic forum is involved or not.” Perry Educ. Ass’n

v. Perry Local Educators’ Ass’n, 460 U.S. 37, 61 (1983).




                                                 34
       42.       Courts should be skeptical of any claim that censorship is justified by the goal of

avoiding controversy; this argument is frequently pretext for viewpoint discrimination. NAACP,

834 F.3d at 446 (citing Cornelius, 473 U.S. at 812; Metromedia, 453 U.S. at 510).

                 1.     Accepting “Equal Housing Lender” Bank Ads While Rejecting CIR’s
                        Ad Is Viewpoint Discrimination

       43.       SEPTA allows lenders to speak on the topic of “discriminatory lending” but has

denied CIR the right to speak on the same topic. FOF ¶¶ 55–62. SEPTA cannot allow the banks

to offer one point of view on “discriminatory lending” but deny CIR the opportunity to offer its

point of view.

       44.       It does not matter that each bank ad’s message concerning discriminatory lending

is not the sole message of the bank ad. Indeed, Mr. Benedetti testified that if any part of an ad

violates the Advertising Standards, the ad should be rejected. FOF ¶ 17.

       45.       It is rare that a debate or a topic has two clear polar opposites, and showing such

“bipolar” disputes is not required. Here, however, the debate that SEPTA has identified as

violative of the Challenged Provisions is indeed “bipolar,” and excluding just one side is

viewpoint discrimination in its purest form. See Rosenberger, 515 U.S. at 831 (“The dissent’s

assertion that no viewpoint discrimination occurs because the Guidelines discriminate against an

entire class of viewpoints reflects an insupportable assumption that all debate is bipolar…. If the

topic of debate is, for example, racism, then exclusion of several views on that problem is just as

offensive to the First Amendment as the exclusion of only one.”).




                                                  35
               2.      SEPTA’s Interpretation of subsection (a) as Permitting Ads
                       Promoting Government Programs and Policies but Prohibiting Ads
                       Seeking to Change Government Programs or Policies Is Viewpoint
                       Discrimination

       46.     During litigation, it became clear that SEPTA interprets the second sentence of

subsection (a) to prohibit ads that ask for some change with respect to governmental policy or

program, but to allow ads for governmental policies and programs. FOF ¶¶ 10, 12, 50.

       47.     This interpretation is not supported by the text. It appears to be based on

Mr. Benedetti’s misunderstanding of the definition of the word “implicates” and related belief

that this provision applies only to advertisements that request that the government take some

action. FOF ¶ 10 (citing Tr. 88:4–15).

       48.     But even if SEPTA’s interpretation of the word “implicates” found any support in

that word’s common usage, SEPTA’s misguided application of its policy to allow only the

government side of any debate about governmental policies and programs is another clear form

of viewpoint discrimination. See, e.g., Matal, 137 S. Ct. at 1766 (Kennedy, J., concurring in part

and concurring in the judgment) (rejecting the government’s argument “that a law would be

viewpoint neutral even if it provided that public officials could be praised but not condemned,”

explaining that “[t]he First Amendment’s viewpoint neutrality principle protects more than the

right to identify with a particular side”); Lebron v. Amtrak, 69 F.3d 650, 658 (2d Cir. 1995)

(observing that an advertising standard that did not explicitly favor one side of a debate would

“of course” be “void for viewpoint bias” if it were applied selectively and had the effect of

censoring one side of a debate).




                                                36
               3.      A Ban on “Matters of Public Debate” Is Indistinguishable from a Ban
                       on Controversial Speech and Is Facially Viewpoint Discriminatory

       49.     As addressed in COL ¶ 27, banning speech “expressing or advocating an opinion,

position or viewpoint on matters of public debate” is simply another way of describing speech

that is controversial. “Controversy” means “a matter of public debate.”

       50.     As the Third Circuit explained, speech “is controversial or divisive because some

take issue with its viewpoint.” Child Evangelism Fellowship, 386 F.3d at 527. Thus, censoring

speech “simply because it is controversial or divisive is viewpoint discrimination.” Id.; see also

United Food & Comm’l Workers, 163 F.3d at 361 (“We believe any prohibition against

‘controversial’ advertisements unquestionably allows for viewpoint discrimination. A

controversy arises where there exists a ‘disputation concerning a matter of opinion.’”) (citations

omitted); Matal, 137 S. Ct. at 1764–65 (“The Government [argues that it] has an interest in

preventing speech expressing ideas that offend. And, as we have explained, that idea strikes at

the heart of the First Amendment.”).

       51.     Therefore, subsection (b) is unconstitutional on its face because it is facially

viewpoint discriminatory.

       52.     It does not help SEPTA that subsection (b) on its face applies to all points of view

on controversial topics, rather than censoring only particular viewpoints on controversial topics.

The Supreme Court struck down an anti-disparagement clause that “evenhandedly prohibits

disparagement of all groups,” explaining that censoring speakers on more than one side of an

issue can still be viewpoint discrimination. Matal, 137 S. Ct. at 1763.

       E.      The Challenged Provisions Are Not “Reasonable” in Light of the
               Revenue-Generating Purpose of the Forum

       53.     Whether a content-based restriction is “reasonable” has a specific, legal meaning:

restrictions on speech that are not connected to the purpose for which the forum was created are


                                                 37
not “reasonable” within the meaning of First Amendment doctrine and are not permissible, even

in a nonpublic forum. E.g., Mansky, 138 S. Ct. at 1885 (citing Perry Educ. Ass’n, 460 U.S. at

46); Eichenlaub, 385 F.3d at 279; Cornelius, 473 U.S. at 800; Christ’s Bride, 148 F.3d at 255.

       54.     The “reasonableness” standard in First Amendment jurisprudence is a higher bar

than ordinary rational basis review. NAACP, 834 F.3d at 443.

       55.     Rather than simply deferring the government’s legislative judgments so long as

they are rational, when analyzing a government policy that restricts speech, the court must

conduct a “more exacting review.” Id.

       56.     The government bears the burden to justify its restriction on speech by “record

evidence” or “common sense inferences” demonstrating that the restriction is connected to the

purpose to which the government has devoted the forum. Id. at 445.

       57.     To determine whether the government has met its burden of justifying the

reasonableness of its restrictions, the court must first determine the purpose to which the

government has devoted the forum. Id.

       58.     After the court has determined the purpose to which the government has devoted

the forum, it must analyze whether the record evidence or commonsense inferences therefrom

“provide a way of tying the limitation on speech to the forum’s purpose.” Id.

       59.     Here, SEPTA leases ad space for the purpose of generating revenue. FOF ¶ 1.

This is a typical justification for government ad spaces. See, e.g., NAACP, 834 F.3d at 445

(observing that the defendant’s witness’s testimony established that “the City allows advertising

in order to make money, and there is nothing to suggest otherwise.”); Christ’s Bride, 148 F.3d at

251 (concluding that SEPTA had a “goal of generating income by leasing ad space” which

suggested that the forum was “open to those who pay the requisite fee”).




                                                38
       60.     However, SEPTA has offered no basis for the court to conclude that the

Challenged Provisions are actually designed to advance that goal or that they do in fact advance

that goal. FOF ¶¶ 18–22.

       61.     Although SEPTA’s purpose in leasing advertising space is to earn revenue,

SEPTA’s Advertising Standards were aimed at a different purpose. FOF ¶¶ 1, 18–22. SEPTA

revised its Advertising Standards, including adding the Challenged Provisions “to improve

[their] riders’ experience” and generally to prevent another AFDI situation. FOF ¶ 21 (citing

Benedetti Dep. 54:12–55:9; Tr. 69:8–11).

       62.     There is no evidence that the Challenged Provisions were intended to advance

SEPTA’s stated goal of revenue generation. SEPTA never analyzed whether the Challenged

Provisions would have any impact on revenue. FOF ¶ 22. And when asked on direct

examination at trial whether the Advertising Standards were aimed at revenue-related goals,

Mr. Benedetti declined to say that they were. FOF ¶ 22 (citing Tr. 52:8–12).

       63.     Indeed, the Challenged Provisions actually diminish the amount of advertising

revenue that SEPTA can generate. Because SEPTA almost always has some unused advertising

space, SEPTA loses revenue by rejecting proposals to advertise. FOF ¶ 4; see also NAACP,

834 F.3d at 446 (City’s witness testified that the restriction on issue ads was unrelated to revenue

and arguably costs the City money).

       64.     Moreover, the array of advertisements that SEPTA has run since the Advertising

Standards were adopted in 2015 demonstrates that accepting “political” content and “matters of

public debate” advertisements is important to SEPTA’s advertising revenue, and that rejecting

such advertisements would force SEPTA to lose substantial revenue. SEPTA has arbitrarily

enforced the Challenged Provisions to reject or take down only approximately 15 advertisements




                                                39
out of the almost 2,750 that were submitted. FOF ¶ 49. However, far more advertisements that

SEPTA has allowed to run actually appear to fall within the breathtaking range of the Challenged

Provisions’ prohibitions. See supra § III.A.1.(c) (identifying numerous examples of apparent

“political” and “public debate” advertisements); FOF ¶¶ 50-54. Exclusion of these and all other

advertisements that fall within the extraordinary breadth of the Challenged Provisions

necessarily would reduce SEPTA’s advertising revenue; SEPTA has simply chosen to accept

them notwithstanding the Challenged Provisions.

       65.      By way of example, the Facebook advertising campaign regarding fake news and

similar concepts generated more than $250,000 in revenue in just three months. FOF ¶ 53(a)

(citing Ex. 70 at 65). Likewise the advertisements run by the host committee of the 2016

Democratic National Convention generated more than $140,000 in revenue. FOF ¶ 54 (citing

Ex. 70 at 37.

       66.      Nor can the Challenged Provisions be justified in light of SEPTA’s interest in

keeping riders and employees comfortable. Any claim that SEPTA has an interest in shielding

riders and employees from political speech and speech on matters of public debate—specifically

news, like CIR’s reporting—is undermined by SEPTA’s decision to expose riders and employees

to the same kind of content on the newsfeeds on SEPTA’s digital displays and infotainment

systems. 9 FOF ¶¶ 24–32. Even during this litigation, SEPTA praised the newsfeeds as a

valuable way to keep attention on SEPTA’s digital displays. FOF ¶ 29. SEPTA’s lack of any

concern prior to litigation regarding the type of news items that would appear and its failure to

investigate or take advantage of mechanisms available to control that content indicate that


9
       The content of the newsfeeds was drawn from news items published by the Associated
Press and Reuters. FOF ¶ 24. CIR’s reporting—on which its advertisement was based—was
confirmed by the Associated Press. FOF ¶ 63.


                                                40
SEPTA was not concerned about this type of content. FOF ¶¶ 26–28. SEPTA’s actions with

respect to the newsfeeds are incompatible with a genuine concern about the effects of news

reporting on SEPTA’s riders and customers. See FOF ¶¶ 23–32. The fact that—after the Court

conducted the hearing of CIR’s motion for preliminary injunction—SEPTA decided to terminate

the newsfeeds does not erase the facts regarding SEPTA’s earlier actions or negate their

significance to analyzing the reasonableness of the Challenged Provisions. In any event, the

termination of the newsfeeds would not be effective until after trial. FOF ¶ 31.

       67.     At any rate, SEPTA’s testimony demonstrates that keeping riders and employees

comfortable and safe was a purpose of the Challenged Provisions—and a general interest of

SEPTA’s—rather than the purpose of SEPTA’s advertising space. FOF ¶¶ 1, 20–22; see

NAACP, 834 F.3d at 447 (“the City asks us to draw an inference that its asserted justification—

preventing exposure to potentially offensive messages—is consistent with a purpose of the

advertising space. But if the City seeks to justify its regulation of the advertising space by

reference to its goals for the entire airport, then we should consider whether the atmosphere in

the rest of the Airport supports such an inference.”).

       68.     Beyond SEPTA’s advertising space, SEPTA knowingly exposes its riders to the

very content that SEPTA professes must be excluded from its advertising space in order to

protect its riders and employees from discomfort.

       69.     As did the City in NAACP, SEPTA leases space in its stations to vendors who sell

periodicals with content that unquestionably addresses “political” issues and “matters of public

debate.” See NAACP, 834 F.3d at 447. And, despite having asked its newsstands to refrain from

displaying certain risqué periodicals, SEPTA never made a similar request that the newsstands

refrain from exposing passengers to “political” content or “matters of public debate.” FOF ¶ 33.




                                                 41
       70.     Likewise, vendors in SEPTA stations are permitted to entertain their customers

with TV broadcasts, and SEPTA has not attempted to prevent vendors from tuning their TVs to

news broadcasts or other television programming on “political” matters or “matters of public

debate.” See NAACP, 834 F.3d at 447; FOF ¶ 34.

       71.     SEPTA also makes no effort to shield its riders or employees from exposure to

speech on “political” issues and “matters of public debate” that they may be exposed to as

SEPTA vehicles travel through the City and beyond. SEPTA riders and employees can see

everything that is visible through the windows of SEPTA’s vehicles, and passengers may wait

for SEPTA vehicles at bus shelters or train stations that contain other ad spaces that are not

owned by SEPTA and are not subject to the same restrictions on “political” content or “matters

of public debate.” FOF ¶ 34. The City of Philadelphia accepted CIR’s proposed

advertisement—the ad that SEPTA rejected—to run on bus shelters where SEPTA buses stop.

FOF ¶ 33 & n.2.

       72.     In other words, as was true in NAACP, outside of its advertising spaces, SEPTA

exposes riders and employees to an “onslaught” of the type of content that it prohibits in

advertisements, “without any suggestion that doing so is inconsistent with the environment it

seeks to foster.” NAACP, 834 F.3d at 477; FOF ¶ 34 (citing Benedetti Dep. 43:16–44:17).

       73.     For all of these reasons, SEPTA has failed to meet its burden of showing that the

Challenged Provisions are “reasonable” in light of any purpose of SEPTA’s advertising space.




                                                 42
        F.      SEPTA’s Advertising Space Is a Designated Public Forum, and the
                Challenged Provisions Do Not Satisfy Strict Scrutiny

                1.      SEPTA’s Advertising Space Is Still a Designated Public Forum

        74.     SEPTA has twice previously argued that it intended to create a nonpublic forum,

only to have courts conclude that it had in fact created a designated public forum. Christ’s

Bride, 148 F.3d at 256; AFDI v. SEPTA, 92 F. Supp. 3d at 326.

        75.     In light of these precedents, the question is whether SEPTA has provided the

court with a sufficient reason to analyze the same advertising space differently now. It has not.

        76.     In determining whether the government has created a designated public forum for

speech, courts look to the policy and practice of the government to ascertain whether it intended

to designate a place not traditionally open to assembly and debate as a public forum. Cornelius,

473 U.S. at 802. Courts also examine the nature of the property and its compatibility with

expressive activity to discern the government’s intent. Id.

        77.     SEPTA’s goal in leasing advertising space is to generate revenue, which suggests

that the forum is generally open to the paying public. Christ’s Bride, 148 F.3d at 251 (“The goal

of generating income by leasing ad space suggests that the forum may be open to those who pay

the requisite fee.”).

        78.     Courts have analyzed other government-owned advertising spaces as designated

public forums. Id. at 248 (finding SEPTA’s advertising space to be designated public forum);

Hopper v. City of Pasco, 241 F.3d 1067, 1074–81 (9th Cir. 2001) (finding city hall advertising

space to be designated public forum); United Food & Commercial Workers, 163 F.3d at 355

(finding city bus advertising space to be designated public forum).

        79.     In determining whether SEPTA intended to create a designated public forum, the

Third Circuit held that SEPTA’s “own statement of its intent” to be a nonpublic forum “does not



                                                43
resolve the public forum question.” Christ’s Bride, 148 F.3d at 251. Courts have rejected

language similar to SEPTA’s statement of intent in other government policies and seemed to

give it no weight at all. See, e.g., United Food & Commercial Workers, 163 F.3d at 352 (finding

that transit agency had created a designated public forum despite policy’s statement that “It is

SORTA’s policy that its buses, bus shelters, and billboards are not public forums”); AIDS Action

Committee of Mass., Inc. v. MBTA, 42 F.3d 1, 10 (1st Cir. 1994) (observing that, in determining

whether transit agency has created a designated public forum, “actual practice speaks louder than

words”); Gregoire v. Centennial Sch. Dist., 907 F.2d 1366, 1374 (3d Cir. 1990).

       80.     As was true at the time the Third Circuit declared SEPTA’s advertising space to

be a designated public forum, it remains the case that “at least 99% of all ads are posted without

objection by SEPTA.” Christ’s Bride, 148 F.3d at 251–52; FOF ¶ 49 & n.3; ECF No. 37 ¶¶ 2–7.

And rather than closing the forum to news stories like CIR’s, SEPTA intentionally placed such

news items onto the very screens where it displays digital ads, without any attempt to review or

control the type of news content that would appear there. FOF ¶¶ 23–34. SEPTA admitted that

stories and images about political figures and government policies were “typical” of the types of

news items that would appear on these newsfeeds, FOF ¶ 25, and that such newsfeeds may be

“incompatible with the forum being closed to political speech and speech on matters of public

debate.” FOF ¶ 32 (citing Tr. 80:20–23).

       81.     Accordingly, SEPTA’s advertising space remains a public forum.

               2.      The Challenged Provisions Fail Strict Scrutiny

       82.     Because SEPTA’s ad spaces are a designated public forum, to survive strict

scrutiny, SEPTA has to prove that its restrictions are “narrowly tailored” to a compelling

government interest that could not be achieved through a less restrictive alternative. E.g.,




                                                44
NAACP, 834 F.3d at 441 (strict scrutiny requires narrow tailoring and the absence of less

restrictive alternatives).

        83.     SEPTA has not even attempted to justify the Challenged Provisions under strict

scrutiny. See Christ’s Bride, 148 F.3d at 255 (“SEPTA has not argued that its action survive

strict scrutiny.”). Accordingly, it cannot meet its burden.



                                                  Respectfully submitted,
Dated: October 8, 2018                            HANGLEY ARONCHICK SEGAL PUDLIN
                                                  & SCHILLER

                                                  By: /s/ John S. Stapleton
                                                      John S. Stapleton (PA ID No. 200872)
                                                      Dylan J. Steinberg (PA ID No. 203222)
                                                      Rebecca S. Melley (PA ID No. 206210)
                                                  One Logan Square, 27th Floor
                                                  Philadelphia, PA 19103
                                                  (215) 568-6200
                                                  jstapleton@hangley.com
                                                  dsteinberg@hangley.com
                                                  rmelley@hangley.com

                                                  ACLU OF PENNSYLVANIA

                                                  By: /s/ Molly Tack-Hooper
                                                      Molly Tack-Hooper (PA ID No. 307828)
                                                      Mary Catherine Roper (PA ID No. 71107)
                                                  P.O. Box 60173
                                                  Philadelphia, PA 19102
                                                  (215) 592-1513
                                                  mroper@aclupa.org
                                                  mtack-hooper@aclupa.org

                                                  Brian Hauss, pro hac vice
                                                  AMERICAN CIVIL LIBERTIES UNION
                                                  FOUNDATION
                                                  125 Broad Street, 18th Floor
                                                  New York, NY 10004
                                                  (212) 548-2500
                                                  bhauss@aclu.org




                                                45
 Seth Kreimer (PA ID No. 26102)
 3400 Chestnut Street
 Philadelphia, PA 19104
 (215) 898-7447
 skreimer@law.upenn.edu

 D. Victoria Baranetsky, pro hac vice
 THE CENTER FOR INVESTIGATIVE
 REPORTING
 1400 65th Street, Suite 200
 Emeryville, CA 94608
 (510) 982-2890 ext. 390
 vbaranetsky@revealnews.org




46
                                           APPENDIX A

                  Specific Responses to the Court’s Letter of October 3, 2018

        1.      Does Mansky change the law, or is it just an application of settled principles
to election sites?

       RESPONSE:

       CIR does not view either as an accurate characterization of Mansky.

       Mansky did not “change the law.” Long before Mansky, it was settled law that

restrictions on speech violate the First Amendment if they are so vague that they do not

meaningfully constrain officials’ discretion. See COL ¶ 16 (collecting cases). It was also well

established prior to Mansky that content-based restrictions on speech in a nonpublic forum must

be reasonable and viewpoint neutral. See COL ¶¶ 10–13, 21. SEPTA has misinterpreted

precedent prior to Mansky, particularly Lehman v. City of Shaker Heights, 418 U.S. 298 (1974).

See COL 22.

       However, Mansky is more than “just an application of settled principles to election sites.”

Nothing about Mansky’s rationale for invalidating Minnesota’s restrictions is limited to election

sites; the unconstitutionality of the restrictions stemmed from their text, not their physical

location. Contrary to SEPTA’s contention that Mansky is irrelevant to transit cases, the D.C.

Circuit specifically reversed and remanded the district court’s grant of summary judgment in

favor of the transit authority, which justified its restriction on speech as a “political” prohibition

for consideration of whether WMATA’s restrictions were “reasonable . . . in light of [Mansky].”

AFDI v. WMATA, No. 17-7059, 2018 WL 4000492 (D.C. Cir. Aug. 17, 2018) at *4. The court

explained:

               Mansky invites arguments about whether Guideline 9 is capable of
               reasoned application. Moreover, WMATA’s defense of the
               Guidelines against AFDI’s unbridled discretion/vagueness
               challenge was that it banned AFDI’s advertisements as “political”
               speech, which is not unconstitutional. That argument might be
               unavailing in light of Mansky. . . . Guideline 9 has been in place
                for nearly three years, and information on how it has been applied
                would certainly be information as to whether it is capable of
                reasoned application.

Id. at *12. See COL ¶ 23. The record here—confirmed by SEPTA’s testimony—demonstrates

the glaring inconsistency and want of reasoned application of the Challenged Provisions.

       2.      Do any cases you have cited determine the burden of proof? Are cases which
require strict scrutiny and place the burden of proving "narrow tailoring" on a
government agency, applicable to SEPTA? See Free Speech Coalition, Inc., et al. v.
Sessions, 2018 WL 3730473 (Aug. 3, 2018).

       RESPONSE:

       Yes, CIR has cited numerous cases making clear that the burden of proof of

demonstrating the constitutionality of the Challenged Provisions is on SEPTA. See CIR Br.

Supp. Mot. for Preliminary Injunction 18–20; COL ¶¶ 6, 56. When the government restricts

speech based on its content, the restriction is presumptively invalid, and the government bears

the burden to rebut that presumption. E.g., United States v. Playboy Entm’t Group, Inc.,

529 U.S. 803, 816–17 (2000) (citations omitted); NAACP v. City of Philadelphia, 834 F.3d 435,

441 (3d Cir. 2016). The government’s burden to demonstrate the reasonableness of a content-

based restriction in a non-public forum standard is “more exacting” than ordinary rational basis

review. Id. (citations omitted).

       Yes, cases that place the burden of proving ‘narrow tailoring’ on the government are

applicable to SEPTA. See CIR Br. Supp. Mot. for Preliminary Injunction 49; COL ¶ 82; Christ’s

Bride Ministries, Inc. v. SEPTA, 148 F.3d 242, 255 (3d Cir. 1998) (finding that SEPTA’s

restrictions could not survive strict scrutiny); AFDI v. SEPTA, 92 F. Supp. 3d 314, 328 (E.D. Pa.

2015) (same).

       To survive strict scrutiny, SEPTA must show that its restrictions on speech are narrowly

tailored to achieve a compelling state interest. E.g., Pittsburgh League of Young Voters Educ.

Fund, 653 F.3d at 295 (citation omitted). A restriction on speech is not “narrowly tailored” if it

                                                 2
is not necessary to achieve the government’s claimed interest, see Globe Newspaper Co. v.

Super. Ct. for the Cnty. of Norfolk, 457 U.S. 596, 609–10 (1982), if it is over- or under-inclusive,

see First Nat’l Bank of Boston v. Bellotti, 435 U.S. 765, 793–95 (1978), or if it is not the least

restrictive means of achieving the government’s asserted interest, see Sable Communications v.

FCC, 492 U.S. 115, 126-31 (1989).

       3.     As to the choice of forum, how much weight is the Court obliged to give to
SEPTA’s statement that the advertising space on its transit vehicles is a “non-public
forum?” Must the Court give at least some weight to SEPTA's designation? Which
applicable precedents address this issue?

       RESPONSE:

       The Court may give some weight to the government’s stated intent, but that stated intent

is not controlling. SEPTA’s conduct still must be consistent with that stated intent. The

government’s “own statement of its intent . . . does not resolve the public forum question.”

Christ’s Bride Ministries, 148 F.3d at 251; Gregoire v. Centennial Sch. Dist., 907 F.2d 1366,

1374 (3d Cir. 1990) (“To allow . . . the government’s statements of intent to end rather than to

begin the inquiry into the character of the forum would effectively eviscerate the public forum

doctrine; the scope of [F]irst [A]mendment rights would be determined by the government rather

than by the Constitution.”). CIR Br. Supp. Mot. for Preliminary Injunction 46; COL ¶ 79.

       4.     Is SEPTA, in terms of its regulations for ads, similar to an administrative
agency receiving deference from a court and, as long as its choice is within its power and is
reasonable must a court approve? Does this relate to SEPTA’s argument that the Court
should review its restrictions under an “arbitrary and capricious” standard?

       RESPONSE:

       No. The concept of agency deference is not applicable to this action. This case concerns

whether SEPTA’s standards themselves are constitutional. SEPTA’s view of the

constitutionality of its standards is entitled to no deference.

       Although Lehman used the terms “arbitrary and capricious,” this Court correctly noted in

the Memorandum denying Plaintiff’s motion for preliminary injunction that “Lehman was
                                                   3
decided before the Court articulated its current standard for forum analysis in Perry Educ. Ass’n

v. Perry Local Educators Ass’n, 46 U.S. 37, 46 (1983).” Opinion at 16. The terms “arbitrary”

and “capricious” are not part of the modern articulation of the standard for determining whether

content-based restrictions in a nonpublic forum are constitutional; rather, the touchstones are

“reasonableness” and “viewpoint neutrality.” See COL ¶¶ 11-13.

       5.      Is the fact that most passengers on SEPTA vehicles have to pay a fare
relevant to the choice of forum (seniors go free)?

       RESPONSE:

       No.

       6.      Are ads on the outside of buses relevant to this case at all?

       RESPONSE:

       Yes. The relevant forum is all of SEPTA’s advertising space. See COL ¶ 1. Ads that

have appeared anywhere in the forum are relevant to whether the ad space is a designated public

forum or a nonpublic forum, whether the Challenged Provisions are “reasonable” and capable of

reasoned application, and whether SEPTA has engaged in viewpoint discrimination. See COL

¶¶ 33–36, 43, 64–65, 80.

        7.      What is your best case, either Supreme Court or within the Third Circuit, as
to the definition of the forum? What is your best case as to whether the forum is public, or
a "designated forum," or nonpublic?

       RESPONSE:

       Christ’s Bride Ministries, Inc. v. SEPTA is directly controlling in defining the physical

forum at issue in this action, and that forum is all of SEPTA’s advertising space. 148 F.3d 242,

248 (3d Cir. 1998); see also id. at 251–52 & n.2. In Christ’s Bride, the plaintiff only sought to

advertise in SEPTA stations, but the court considered ads on SEPTA buses because they were

subject to the same standards as ads in the stations. See CIR Suppl. Br. 9-10. The court

considered the forum to be all of “SEPTA’s advertising space,” id. at 248, not just those

                                                 4
advertising spaces in stations. See COL ¶ 1. SEPTA’s argument at trial regarding the

interpretation of Christ’s Bride was flatly incorrect. Tr. 24:20–25:9.

       AFDI v. SEPTA, 92 F. Supp. 3d 314 (E.D. Pa. 2015), likely is the best case as to whether

the forum here is a designated forum or nonpublic forum. SEPTA did not appeal that decision,

and the facts regarding the forum have not meaningfully changed since the decision. See CIR

Br. Supp. Mot. for Preliminary Injunction 46–49; CIR Reply Br. 8-10; CIR Suppl. Br. 6–10; see

COL ¶ 74

      8.     If the forum is non-public, is the only relevant test whether the regulation is
"reasonable" in light of the purpose of the forum?

       RESPONSE:

       No. A content-based restriction must be both reasonable and viewpoint neutral. NAACP

v. City of Philadelphia, 834 F.3d 435, 441 (3d Cir. 2016).

       In addition, it should be noted that the test for reasonableness includes multiple inquiries.

One inquiry concerns whether the restriction is vague, vests unbridled discretion, or is incapable

of reasoned application. See, e.g., Minn. Voters Alliance v. Mansky, 138 S. Ct. 1876 (June 14,

2018); COL ¶ 16. Another inquiry of reasonableness reviews the connection of the restriction to

the purpose of the forum, requiring that the restriction be reasonable in light of the purposes of

the forum. See COL ¶ 11. This is a “more exacting” burden for the government to meet than

typical rational basis. NAACP, 834 F.3d at 441 (finding airport’s restrictions unreasonable in

light of the airport’s state purpose of the forum). COL ¶ 55; see PI Hr’g Tr. 81–82 (explaining

that both the Mansky and NAACP lines of arguments fall under the larger heading of

“reasonableness”). 10




10
       Although CIR presented the arguments separately in its briefs, they both technically fall
under the broader concept of “reasonableness”. COL 21.
                                               5
      9.      If an ad is rejected because it states a viewpoint, is that a factor in
determining whether the restriction is reasonable? If a restriction bans ads that state a
viewpoint, does that require a different test than reasonableness?

       RESPONSE:

       See CIR Resp. to Question No. 15, infra. Furthermore, all content-based restrictions in a

designated public forum must meet strict scrutiny, and all content-based restrictions on speech in

a nonpublic forum must be “reasonable” and viewpoint neutral.

       10.    If SEPTA ad space is a “designated public forum,” is Judge Goldberg’s
analysis the proper one for this Court to follow?

       RESPONSE:

       Yes. See also COL ¶¶ 82–83.

       11.   Does this Court have the power to require SEPTA to include the words
“commercial” or “public service” as necessary for its regulations to be valid on accepted
advertisements? Would the parties object to that?

       RESPONSE:

       No, the Court does not have that power. See CIR Suppl. Br. at 5 (noting when courts can

and cannot narrow unconstitutional restrictions on speech to bring them into compliance).

Regardless, SEPTA’s Advertising Standards contain no requirement that all accepted ads be

“commercial,” and SEPTA has expressly stated that it evaluates “public service” advertisements

against the same standards as all other advertisements. There is no legal or factual basis to

rewrite SEPTA’s standards to require that accepted advertisements be “commercial” or “public

service.”

       CIR would object.




                                                 6
      12.   Is the phrase "public debate" in the SEPTA regulations too vague or
improper under current legal standards?

          RESPONSE:

          Yes. It is too vague, vests unbridled discretion to censor advertisements, and creates the

opportunity for SEPTA to engage in viewpoint discrimination, which SEPTA does. See COL

¶¶ 24–30, 43–52.

         13.    On what basis does CIR rely to contend that the relevant forum is all of
SEPTA’s advertising space, even though CIR only sought to run its advertisement on the
interior of SEPTA buses? How should the Court's definition of the forum be impacted, if
at all, by testimony that the 2015 Advertising Standards apply equally to all of SEPTA's
spaces? Does it matter whether the public can tell the difference between SEPTA's
advertising spaces and spaces owned by Amtrak or the City of Philadelphia?

          RESPONSE:

          See Response to Question Nos. 6, 7. That the public cannot tell the difference between

SEPTA’s advertising spaces and spaces owned by Amtrak or the City of Philadelphia is one of

many indicia that SEPTA does not maintain strict control over its advertising spaces as SEPTA

apparently does not even clearly delineate its advertisements spaces from others’. However, the

far more significant fact is what speech it allows in the spaces it controls. And in both SEPTA’s

advertising spaces themselves and the SEPTA-owned areas around the advertising spaces,

SEPTA allows extensive “political” and “public debate” speech. COL ¶¶ 33–36, 43, 64–65, 68–

73, 80.

        14.    In light of the two-step burden enunciated in NAACP, what is the purpose
(or what are the purposes) to which SEPTA has devoted its advertising space? Has SEPTA
tied the 2015 Advertising Standards to its purpose(s) for the forum? Please include
citations to the record or testimony to support your contentions.

          RESPONSE:

          The purpose of SEPTA’s advertising space is to generate revenue, and SEPTA has failed

its burden of showing that its standards are reasonable in light of the purpose of the forum. See

COL ¶¶ 59–73 (citing proposed findings of fact); CIR Br. Supp. Motion for Preliminary

                                                   7
Injunction 41–45 (providing extensive citations to the record demonstrating that SEPTA has

failed its burden).

       15.    Does the language in substandard (b) of the 2015 Advertising Standards,
which prohibits ads that express or advocate an opinion, position, or viewpoint on matters
of public debate serve to distinguish substandard (b) from the problematic guidelines in
Mansky? Why or why not?

        RESPONSE:

        No. SEPTA’s “public debate” prohibition is not narrowed meaningfully by the

requirement that the advertisement “express[] or advocate[e] an opinion, position or viewpoint”

on the matter of public debate. The Third Circuit, in striking down a restriction on “all speech

that promotes any point of view, whether ‘religious, commercial or secular,’” observed that “[a]ll

community-group speech promotes a point of view. All of the specifically approved groups,

including such familiar and well-regarded groups as the PTA and the 4-H Club, have a point of

view. Thus, this criterion is devoid of meaning.” Child Evangelism Fellowship, 386 F.3d at 528.

SEPTA conceded that every advertisement offers a viewpoint. FOF ¶ 14 (citing Benedetti Dep.

126:19–23). See COL ¶ 28. In addition, section (b)’s requirement that the ad concerns a “matter

of public debate” is vague and unworkable regardless of whether SEPTA eliminates all ads

concerning “matters of public debate” or those ads that SEPTA believes express or advocate a

viewpoint concerning “matters of public debate.” COL ¶¶ 25–30; FOF ¶ 14 (Benedetti Dep. at

120:13–16 (SEPTA’s designee testifying that he couldn’t determine whether an ad violated

standard (b) if it didn’t have a viewpoint and only concerned a “matter of public debate,” unless

he saw the ad)).




                                                8
        16.     Is the CIR rejected ad “commercial” or “public service?” What is the
proper legal analysis if a commercial or public service advertisement expresses or
advocates an opinion, position, or viewpoint on matters of public debate about economic,
political, religious, historical or social issues?

       RESPONSE:

       SEPTA’s Advertising Standards do not use the terms “commercial” or “public service”

so these terms are not relevant to this action. See Ex. 22; Tr. 101–103 (disavowing any

requirement that accepted ads be “commercial”); Tr. 64:21–24 (stating that SEPTA evaluates

“public service” ads against the same standards as all other ads). CIR’s ad could conceivably

qualify as either, depending on how the terms were defined.

       CIR’s ad could be “commercial” in the sense that CIR is advertising its product—its

investigative journalism—and seeks to encourage those who see its ad to become subscribers and

viewers of CIR’s product.

       CIR’s ad could be considered “public service” in the sense that it is an advertisement by a

nonprofit organization providing the public with information.




                                                9
                                CERTIFICATE OF SERVICE

       I, John S. Stapleton, hereby certify that on October 8, 2018, a true and correct copy of the

foregoing Findings of Fact and Conclusions of Law was served upon the individuals listed below

via the Court’s ECF system:



                      Maryellen Madden
                      John J. Powell
                      MONTGOMERY MCCRACKEN
                      1735 Market Street
                      Philadelphia PA 19103-7505
                      (215) 772-1500
                      mmadden@mmwr.com
                      jpowell@mmwr.com

                      Gregory J. Krock
                      BUCHANAN INGERSOLL & ROONEY PC
                      One Oxford Centre
                      301 Grant Street, 20th Floor
                      Pittsburgh, PA 15219
                      (412) 562-3983
                      gregory.krock@bipc.com

                      Counsel for Defendant Southeastern
                      Pennsylvania Transportation Authority



                                                  /s/ John S. Stapleton
                                                 John S. Stapleton
